NON-FINAL OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents independent and distinct inventions.  Although all claims are being treated on the merits in this office action, the examiner reserves the right to require a restriction requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).

Drawings
The replacement sheets of drawings filed 13 MAR 2020 are approved.


Specification
The revised Abstract of the Disclosure is approved.
The title is acceptable.
The specification is objected to as failing to provide proper antecedent basis for the now claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required - note suggestions below.  The added subject matter is clearly depicted in one or more of the originally filed drawing Figures and thus certainly avoids the addition of new matter.

Amend the specification as follows:
[0026]  FIG. 1 illustrates a centrifuge tile assembly 5 in accordance with an 
embodiment of the present invention.  The centrifuge tile assembly 5 includes a 
backing plate 10 and a wear-resistant tile 50.  As shown in FIG. 6, the backing 
plate 10 has a front edge 12, a rear edge 14, first and second sides 16 and 18, 
a generally planar top seating face 20, a rear mounting shoulder 22 and a 
vertical seating face 24.  As shown in FIG. 10, the wear-resistant tile 50 has 
a front edge 52, a distal-most rear seating edge 54 opposite the front edge 52, first and second sides 56 and 58, a generally continuous and uninterrupted planar top surface 59 and a generally planar bottom seating face 60.  In FIG. 1 the centrifuge tile assembly 5 is marked with X, Y and Z Cartesian coordinates to help describe the directionality of the elements of the centrifuge tile assembly 5.  The X-axis is parallel with the plane of the generally planar top surface 59 of the wear-resistant tile 50 and runs parallel 

bottom seating face 60 of the wear-resistant tile 50 may be parallel.  In accordance with an embodiment of the present invention, the wear-resistant tile 50 is aligned with backing plate 10 at a selected position with respect to the X, Y and Z coordinates.  As used herein, the term "vertical" means having a major component in the Z-axis direction, e.g., from 70º to 110º measured from the Y-axis, for example, from 80º to  100º, or about 90º.

[0032]  As shown in FIGS. 3 and 4, the backing plate 10 and the wear-resistant 
tile 50 may have additional complementary features to selectively position and 
align the wear-resistant tile 50 on the backing plate 10 for bonding.  In 
accordance with an embodiment of the present invention, the backing plate 10 
includes a retaining groove 30 recessed [[in]] into and below the generally planar top seating face 20 which extends from the first side 16 to the second side 18 of the 
backing plate 10, including a central groove portion 31, and the wear-resistant 
tile 50 includes alignment tabs 70 extending from the generally planar bottom 
seating face 60.  In accordance with an embodiment of the present invention, 

of the wear-resistant tile 50 to help provide a desired orientation and 
alignment position between the wear-resistant tile 50 and the backing plate 10 
in the Y-axis.  Specifically, contact between the alignment tabs 70 and the 
retaining groove 30 limits further movement of the wear-resistant tile 50 away 
from the rear mounting shoulder 22 of the backing plate 10.  In FIGS. 3 and 4, 
the wear-resistant tile 50 is shown at an extreme forward Y-axis position with 
respect to the backing plate 10 such that the retaining groove 30 receives the 
alignment tabs 70 with contact between a side of the retaining groove 30 and 
the alignment tabs 70.  In the position shown, the alignment tabs 70 are 
engaged within, and contact, a side of the retaining groove 30 to limit further 
forward movement.  Limiting further forward movement of the wear-resistant tile 
50 may prevent the Y-axis braze spacing 42 from becoming too large in the 
Y-axis direction.  Alternatively, the wear-resistant tile 50 may be moved from 
the position shown in FIGS. 3 and 4 to an extreme rearward position with 
respect to the backing plate 10 such that the alignment tabs 70 are engaged 
within, but do not contact, the retaining groove 30.  As more fully described 
below, limiting and controlling the orientation between the wear-resistant tile 
50 and the backing plate 10 to provide proper alignment allows for repeatable 
and consistent bonding of the wear-resistant tile 50 to the backing plate 10.




face 20 of the backing plate 10 extends from the front edge 12 toward the rear 
mounting shoulder 22 and the retaining groove 30.  In accordance with an 
embodiment of the present invention, the rear mounting shoulder 22 extends from 
the backing plate 10 to form the vertical seating face 24.  In the embodiment 
shown, the vertical seating face 24 extends from the retaining groove 30 that is recessed into and below the generally planar top seating face 20 in a direction normal [[from]] to the generally planar top seating face 20 integrally formed with and extending from the vertical seating face 24 towards the front edge 12 of the backing plate 10.  As seen in Figs. 6 and 7, the alignment protrusion 26 extends from  the retaining groove 30 below the generally top seating face 20.

608.01(o)    Basis for Claim Terminology  in Description
		The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. No term may be given a meaning repugnant to the usual meaning of the term.
		Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
	New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP  § 608.01(i) and §  1302.01. >Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.<
		
See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications.  76 FR 7166, 7167 (Feb. 9, 2011):
B. Correspondence Between Specification and Claims:  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms.  Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. To meet the definiteness requirement under § 112, ¶2, the exact claim terms are not required to be used in the specification as long as the specification provides the needed guidance on the meaning of the terms (e.g., by using clearly equivalent terms) so that the meaning of the terms is readily discernable to a person of ordinary skill in the art.  Nevertheless, glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. Express definitions of claim terms can eliminate the need for any ‘‘time-consuming and difficult inquiry into indefiniteness.’’  Therefore, applicants are encouraged to use glossaries as a best practice in patent application preparation. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1).  Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain.  For example, a claim with a limitation of ‘‘the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body’’ was determined to be indefinite because the terms ‘‘first and second clamping members’’ and ‘‘clamp body’’ were found to be vague in light of the specification which showed no ‘‘clamp member’’ structure being ‘‘supported by the clamp body.’  In another example, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an ‘‘opaque’’ appearance.  The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelainlike finish, which the specification distinguished from an opaque finish.  Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. (footnotes omitted).

lso see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by        JP 7-289942 that discloses, as seen in the annotated Figure below, a backing plate 1 for a centrifuge tile assembly (assembly seen in Figure 2) comprising a generally planar top seating face 15 extending from a front edge of the backing plate toward a rear mounting shoulder of the backing plate 1, a retaining groove 11 recessed in the generally planar top seating face 15, a vertical seating face on the rear mounting shoulder [sic, extending from the generally planar top seating face of the backing plate], and an alignment protrusion 3 placed into and thus integrally formed with the vertical seating face and extending from a side of the retaining groove 11 below the generally planar top seating face (when assembled as seen in Fig. 2, since the recess 12 that receives the alignment protrusion 3 is disposed in a plane below top seating face 15), wherein the retaining groove 11 comprises a first side transitioning into the generally .
[AltContent: textbox (Front edge)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (recessed retaining groove 11)][AltContent: textbox (One side of recessed retaining groove 11 that transitions into and forms  a vertical seating face)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One side of recessed retaining groove 11 that transitions into top planar seating face 15)]
    PNG
    media_image1.png
    620
    488
    media_image1.png
    Greyscale

[AltContent: textbox (Rear mounting shoulder)]

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 JAN 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Upon further consideration, amended claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “a vertical seating face on the rear mounting shoulder extending from the generally planar top seating face of the backing plate”.  This appears technically incorrect since the vertical seating face 24 on the rear mounting shoulder 22 does not have any spatial relationship with the planar top seating face 20 since the vertical seating face 24 is separated from the generally planar top seating face 20 by the  groove 31 - see instant Figures 6 and 7.  Thus, it appears impossible that the vertical seating face 24 on the rear mounting shoulder 22 can extend from the generally planar top seating face 20 of the backing plate since they are separated by the recessed groove 31.

Allowable Subject Matter
Claims 1, 3-20, and 22 stand allowed in view of the remarks filed 20 JAN 2021.
Claim 21 is yet again rejected for the reasons expressed in the rejection and as seen in the annotated Figure of the prior art.  The examiner has made his position quite clear on the “integrally formed” language in recent prosecution and during the interview of 19 JAN 2021, namely it sure isn’t going to make an otherwise unpatentable invention patentable per MPEP 2113.  The other subject matter that Applicant states is not shown by JP ‘942 is considered disclosed by this reference as explained in the rejection in conjunction with the annotated Figure.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.    



/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





28 January 2021